UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BOBBY CHAMBERS,
Plaintiff-Appellant,

v.
                                                               No. 95-7800
OFFICER STARNES; HARNETT COUNTY
MAGISTRATE; PEGGY JONES; JOHN
DOE,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CA-94-199-5-F)

Submitted: May 31, 1996

Decided: June 19, 1996

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bobby Chambers, Appellant Pro Se. David L. Woodard, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bobby Chambers, a North Carolina inmate, filed this 42 U.S.C.
§ 1983 (1988) action alleging excessive force, inadequate medical
treatment, improper placement in administrative segregation, and
improper refusal to bring criminal charges. He alleged that while
standing in a canteen line, a correctional officer, Starnes, approached
him and asked him to move off the portion of the sidewalk that he
was standing on, as it was a thoroughfare. Chambers says that he
complied, but Starnes approached him again, grabbed him, and threw
him against a metal fence, a brick wall, and onto the ground. Cham-
bers raised a deliberate indifference claim, alleging that prison offi-
cials denied him necessary medical care for resultant neck and back
pain. He also claimed that he was improperly placed on segregation
pending an investigation of disciplinary charges arising from the inci-
dent. Finally, he claims he tried to lodge criminal charges against
Starnes, but a county magistrate refused to charge Starnes. The delib-
erate indifference, segregation, and criminal charge claims were dis-
missed as frivolous under 28 U.S.C. § 1915(d) (1988).*

The remaining excessive force claim proceeded to a jury trial
before a magistrate judge. Chambers, by counsel, made a motion in
limine to prohibit the introduction of the plaintiff's or witnesses'
disciplinary records or prior convictions. A district court judge
granted the motion, finding that the prejudicial effect outweighed the
probative value. At trial, the magistrate judge ruled on several oral
motions and held that the prior convictions and disciplinary records
would not be admissible.
_________________________________________________________________
*Chambers voluntarily dismissed any remaining claims raised in his
complaint against unnamed defendants.

                    2
At trial, Chambers testified regarding the incident with Starnes. On
direct examination, Chambers testified that his age was seventy-one
years old. On cross-examination, Starnes' counsel questioned Cham-
bers regarding his strength and weight lifting practices. Starnes' coun-
sel also questioned Chambers regarding his reaction to Starnes' use
of force. Chambers stated that he did not do anything when Starnes
grabbed him and kept his arm at his side.

During Chambers' cross-examination, Starnes moved the court to
allow questioning on Chambers' present criminal conviction.
Although previously ruled inadmissible, the magistrate judge presid-
ing at the trial reconsidered the motion and ruled that considering the
context of the trial, and doing the appropriate balancing under Fed. R.
Evid. 403, the evidence of Chambers' present conviction was admis-
sible. The jury returned a verdict for Starnes.

I

As to the deliberate indifference to medical needs claim, the
administrative segregation claim, and the criminal charge claim, we
have reviewed the record and the district court's opinion and order
dismissing the claims and find no reversible error. Accordingly, we
affirm as to those claims on the reasoning of the district court.
Chambers v. Starnes, No. CA-94-199-5-F (E.D.N.C. Apr. 5, 1995).

II

The evidentiary rulings of a district court are given substantial def-
erence, and will be reversed only for a clear abuse of discretion. A
clear abuse of discretion exists only when the district court has acted
arbitrarily or irrationally. United States v. Moore, 27 F.3d 969, 974
(4th Cir. 1994), cert. denied, 63 U.S.L.W. 3348 (U.S. Oct. 31, 1994)
(No. 94-6283).

Federal Rule of Evidence 609 permits the use of a prior conviction
to attack the credibility of a witness if the conviction was punishable
by imprisonment of more than one year or involved dishonesty or
false statement. See United States v. Cunningham , 638 F.2d 696, 697-
98 (4th Cir. 1981). The probative value of admitting the evidence
must outweigh its prejudicial effect. Fed. R. Evid. 609(a)(1).

                    3
In this case, the magistrate judge specifically stated that he consid-
ered the probative value of the evidence and its prejudicial effect on
the accused. Consideration of the testimony by the witnesses neces-
sarily included a credibility determination. Chambers and Starnes dis-
puted what occurred after Starnes gave the order to move off the
sidewalk. With such a discrepancy in accounts, credibility of the wit-
nesses was highly probative.

The prejudicial effect of allowing questioning on the type of con-
viction for which Chambers was serving was minimal compared to
the probative value. Because the incident took place at a prison, and
the jury was already aware that Chambers was a prisoner, it is
unlikely that learning of the actual criminal conviction would pre-
sumptively shock and prejudice the jury. Balancing the probative
value against the potential prejudicial effect of admission of the pres-
ent conviction, we find that it was not an abuse of discretion to allow
evidence of the criminal conviction.

III

Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4